United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3590
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Jacky Xiong

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                           Submitted: October 15, 2018
                            Filed: December 13, 2018
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Jacky Xiong challenges the 188-month prison sentence he received after
pleading guilty to possession with intent to distribute methamphetamine. Because his
within-Guidelines-range sentence was adequately explained and is substantively
reasonable, we affirm.
        First, the district court1 fully explained why it sentenced Xiong to 188 months
in prison. According to the court, the sentence was “sufficient, but not more than
necessary,” to account for Xiong’s extensive criminal history and the severity of his
offense. The court acknowledged that Xiong had accepted responsibility, but it
stressed that his criminal record was “pretty bad” and that, despite being incarcerated
several times before, he “ha[d not] changed [his] behavior.” The sentence needed to
be “substantial,” the court stated, because of the large amount of methamphetamine
Xiong had trafficked and the fact that the trafficking did not end until months after
the police first discovered drugs at his home and business. This explanation was
sufficient “to allow for meaningful appellate review and to promote the perception
of fair sentencing,” Gall v. United States, 552 U.S. 38, 50 (2007), which is all that we
require, see United States v. Chavarria-Ortiz, 828 F.3d 668, 670–71 (8th Cir. 2016).

       Second, Xiong’s sentence is substantively reasonable. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (explaining that we review the
substantive reasonableness of a sentence under “a deferential abuse-of-discretion
standard” (citation omitted)). Within-Guidelines-range sentences are entitled to a
presumption of reasonableness. United States v. Sharkey, 895 F.3d 1077, 1080–81
(8th Cir. 2018) (per curiam). The district court’s explanation, including its discussion
of the facts of this case and the statutory sentencing factors, gives us no reason to
doubt the application of the presumption here.

      Xiong believes the district court should have placed greater weight on several
mitigating factors, including his methamphetamine and gambling addictions. But the
court mentioned these factors during Xiong’s sentencing hearing and gave them the
weight it thought they deserved. It did not abuse its discretion in doing so. See
United States v. King, 898 F.3d 797, 810 (8th Cir. 2018) (“The district court’s

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-
decision not to weigh mitigating factors as heavily as [the defendant] would have
preferred does not justify reversal.” (internal quotation marks and citation omitted)).

      We affirm the judgment of the district court.
                      ______________________________




                                         -3-